26 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harry Edward BURNSWORTH, Plaintiff-Appellant,v.Mary PICK, Defendant-Appellee.
No. 93-16954.
United States Court of Appeals, Ninth Circuit.
Submitted May 24, 1994.*Decided June 9, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Harry E. Burnsworth, an Arizona state prisoner, appeals pro se the district court's summary judgment in favor of Mary Pick, a prison nurse, in this 42 U.S.C. Sec. 1983 action.  We review de novo,  Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir.1991), and we affirm.


3
Burnsworth contends that his Eighth Amendment rights were violated because Nurse Pick was deliberately indifferent to his serious medical needs.  We disagree.  In an order filed on August 6, 1993, the district court granted Pick's motion for summary judgment.  We affirm the judgment for the reasons stated in the district court's thorough and well-reasoned order.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3